Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the prospectus constituting a part of this Registration Statement on Form S-3 of our report, dated March 11, 2011, on our audits of the consolidated financial statements as of December 31, 2010 and 2009 and for the years ended December 31, 2010, 2009 and 2008, which report appears in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. We also consent to the reference to us under the caption “Experts” in the Prospectus. BKD, LLP Indianapolis, Indiana September 26, 2011
